Name: 87/349/EEC: Commission Decision of 12 June 1987 approving the programme for tobacco forwarded by the French Government pursuant to Council Regulation (EEC) No 355/77 (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  cultivation of agricultural land;  plant product
 Date Published: 1987-07-09

 Avis juridique important|31987D034987/349/EEC: Commission Decision of 12 June 1987 approving the programme for tobacco forwarded by the French Government pursuant to Council Regulation (EEC) No 355/77 (Only the French text is authentic) Official Journal L 189 , 09/07/1987 P. 0041 - 0041*****COMMISSION DECISION of 12 June 1987 approving the programme for tobacco forwarded by the French Government pursuant to Council Regulation (EEC) No 355/77 (Only the French text is authentic) (87/349/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural and fishery products are processed and marketed (1), as last amended by Regulation (EEC) No 560/87 (2), and in particular Article 5 thereof, Whereas on 5 August 1986 the French Government forwarded a programme for tobacco and whereas on 15 January 1987 it provided additional information on the said programme; Whereas the programme covers the harvesting, collection, storage, grading, curing and processing of tobacco with a view to safeguarding the quality of what is a delicate product, obtaining the best return for that product and making the tobacco sector as a whole more competitive; whereas it therefore constitutes a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas, taking into account the product in question, the structural situation of the regions concerned and the conditions of competition, aid from the Fund may, in accordance with Article 5 (2) of Regulation (EEC) No 355/77, be granted in respect of tobacco-harvesting equipment; Whereas the programme contains sufficient information, as required in Article 3 of Regulation (EEC) No 355/77, to show that the objectives of Article 1 of the Regulation can be achieved in respect of the tobacco sector in France; whereas the estimated time required for the execution of the programme does not exceed the limits laid down in Article 3 (1) (g) of the said Regulation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The programme for tobacco, forwarded by the French Government on 5 August 1986 and supplemented on 15 January 1987 pursuant to Regulation (EEC) No 355/77, is hereby approved, including the investment in tobacco-harvesting equipment referred to in Article 6 of the said Regulation. Article 2 This Decision is addressed to the French Republic. Done at Brussels, 12 June 1987. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 57, 27. 2. 1987, p. 6.